Citation Nr: 1716024	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a right ear disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a bilateral hip disability. 
 
7.  Entitlement to an initial compensable disability rating for insomnia. 

8.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus.  

9.  Entitlement to a compensable disability rating for left foot bunions. 

10.  Entitlement to a compensable disability rating for right foot bunions.

11.  Entitlement to an initial compensable disability rating for left ankle strain prior to June 10, 2016, and in excess of 10 percent thereafter.  

12.  Entitlement to an initial compensable disability rating for right ankle strain prior to June 10, 2016, and in excess of 10 percent thereafter.  

13.  Entitlement to an effective date earlier than April 10, 2012 for the grant of service connection for thoracolumbar spine degenerative disc disease, with arthritis and strain.

14.  Entitlement to an effective date earlier than July 14, 2016 for the grant of service connection for cervical spine degenerative arthritis, stenosis, and intervertebral disc syndrome.

15.  Entitlement to an effective date earlier than July 14, 2016 for the grant of service connection for neurogenic urinary frequency and incontinence.

16.  Entitlement to an effective date earlier than July 14, 2016 for the grant of service connection for left upper extremity radiculopathy.

17.  Entitlement to an effective date earlier than July 14, 2016 for the grant of service connection for right upper extremity radiculopathy.

18.  Entitlement to an effective date earlier than July 14, 2016 for the grant of service connection for left lower extremity radiculopathy.

19.  Entitlement to an effective date earlier than July 14, 2016 for the grant of service connection for right lower extremity radiculopathy.

20.  Entitlement to an initial disability rating in excess of 20 percent for neurogenic urinary frequency and incontinence.

21.  Entitlement to an initial disability rating in excess of 30 percent for cervical spine degenerative arthritis, stenosis, and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Anchorage, Alaska.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In October 2015 the Board denied the Veteran's claims for service connection for a right ear disability, to reopen a previously denied claim for bilateral hearing loss, and for entitlement to increased ratings for his service-connected bilateral pes planus and bilateral foot bunion disabilities.  The Veteran appealed the denials, and in September 2016 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand relative to those issues.  

All issues other than entitlement to service connection for obstructive sleep apnea and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 2002 rating decision denied the claim of entitlement to service connection for a bilateral hearing loss disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's obstructive sleep apnea was caused by his service-connected thoracolumbar spine disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  Obstructive sleep apnea is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for bilateral hearing loss in a July 2002 rating decision, based on a determination that the evidence failed to establish either a current left ear hearing loss disability or a nexus to military service.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence of record in July 2002 consisted of the Veteran's statements, service treatment records (STRs), post-service private treatment records, and the report of a June 2002 VA examination.

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, VA outpatient treatment records dated through October 2016, as well as several private treatment notes.  In particular, the Veteran submitted a February 2005 treatment note from his private physician, which established a finding of "impaired hearing."  Though this evidence does not conclusively establish a current left ear hearing loss disability, when presumed credible and taken in the light most favorable to the Veteran, it does slightly heighten the possibility of substantiating the claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim is warranted.  

Duty to Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for obstructive sleep apnea.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran is claiming service connection is warranted for obstructive sleep apnea because it is secondary to his service-connected thoracolumbar spine disability.  A December 2016 statement from the Veteran's primary care physician indicates the Veteran was diagnosed with obstructive sleep apnea following a May 2, 2016 sleep study.  The examiner also found the Veteran's sleep apnea is at least as likely as not secondary to his service-connected thoracolumbar spine disability.  The physician explained that medical studies have shown sleep apnea can be caused and aggravated by chronic musculoskeletal pain and medication used to treat chronic pain.  

The Board acknowledges, but affords little probative value to, a July 2016 VA examination report that found the Veteran's disability was less likely than not caused by his service-connected spine condition.  This follows, because the examiner appears to have chiefly based her opinion on a false assumption that the Veteran had not been diagnosed with sleep apnea by way of a sleep study.  In addition, the examiner did not address whether the Veteran's disability may have been aggravated by his service-connected spine disability, and failed to explain how or why she found the Veteran's disability was not caused by his spine disability.  

Accordingly, the Board concludes that service connection for obstructive sleep apnea is warranted.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

Manlincon Issues

By way of a July 2016 rating decision, the RO granted service connection for a thoracolumbar spine disability effective from April 10, 2012.  Thereafter, in a February 2017 rating decision, the RO granted service connection for a cervical spine disability,  urinary incontinence, and radiculopathy of the bilateral upper and lower extremities, effective from July 14, 2016.  In February 2017, the Veteran submitted a timely notice of disagreement as to the assigned effective dates for the above-noted disabilities.  In addition, the Veteran also submitted a timely notice of disagreement as to the assigned ratings for his cervical spine and urinary incontinence disabilities.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to these notices of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 


Service Connection Issues

Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

With respect to the Veteran's bilateral hearing loss, as noted above, he has submitted evidence since his prior July 2002 denial that tends to show he may have a current bilateral hearing loss disability.  The Board observes that during the Veteran's initial June 2002 VA examination, the examiner conceded that it could not be ruled out that his right ear hearing loss may have been the result of noise exposure in service; however, because of the asymmetrical readings, his hearing loss was not entirely consistent with noise exposure either.  Since that time, the Veteran has also reported intermittent periods of complete deafness in his right ear, which encompasses his appeal for a right ear disability.  The Board also notes the Veteran reported hearing loss in the course of his April 1998 active duty separation examination.  Based on the foregoing, the Board finds a new VA examination and medical opinion is necessary to ascertain, with certainty, the etiology of the Veteran's hearing loss and reported right ear intermittent complete deafness disabilities.  

Next, the Board notes that to be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In June 2016, the Veteran underwent a VA hip and knee examination.  At that time, he was diagnosed with a bilateral hip strain, as well as bilateral knee patellofemoral pain syndrome, and status post left knee ruptured patella tendon.  Though the VA examiner documented the Veteran's numerous reports of knee pain in service, he found an insufficient "pattern of chronicity" to establish a nexus to service.  The examiner wholly failed to explain how or why he came to this conclusion.  In addition, the examiner stated the Veteran's current bilateral knee and hip disabilities were less likely than not caused or aggravated by his service-connected foot/ankle or thoracolumbar spine disabilities.  Here, the examiner vaguely indicated there was insufficient evidence in the C-file to establish a nexus.  However, the Veteran's private Podiatrist and spine clinicians have both intimated that his knee and hip disabilities may be the result of his foot/ankle or thoracolumbar spine disabilities.  Unfortunately, these clinicians have also failed to provide supporting data and a reasoned medical explanation to substantiate their conclusions.  As such, the Board finds a new VA examination and medical opinion is necessary in order to determine whether the Veteran's bilateral hip and knee disabilities were either incurred in service or caused by his service-connected disabilities.  

Increased Rating Issues

The Board notes that in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the Veteran is service-connected for bilateral foot and ankle disabilities-such that range of motion measurements for the opposite undamaged joints are not achievable-under Correia there is a need for testing for functional limitations on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.   The Veteran most recently underwent a VA examination of his feet in December 2011, and an examination of his ankles in June 2016.  However, the VA examiners failed to conduct Correia compliant testing.  Further, in his April 2016 brief to the Court, the Veteran asserted his December 2011 examination was inconsistent, in that the examiner stated he received relief from his pes planus manifestations by way of his custom orthotics; however, in that same examination report the examiner noted the Veteran was unable to wear his orthotics throughout his entire workday and could only stand for about an hour using his orthotics before his arches became too painful.  The later statements appear to conflict with the examiner's conclusion that his orthotics improved his disability.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  Additionally, the Veteran has asserted that he may warrant a separate compensable disability evaluation for his service-connected bunions under Diagnostic Code 5277, because he experiences foot weakness.  Since the Veteran will be undergoing a foot examination as a result of this decision, he should also be assessed for foot weakness resulting from his bunions.  

Finally, the Board notes the Veteran underwent a VA mental disorders examination in May 2016.  At that time, the only manifestation the examiner noted as resulting from the Veteran's service-connected insomnia was a chronic sleep impairment.  However, following a July 2016 rating decision, which assigned a non-compensable disability rating for this disability, the Veteran initiated a notice of disagreement.  In his notice of disagreement, the Veteran asserted he experiences chronic depression, unprovoked irritability, suspiciousness, suicidal ideation, homicidal ideation, an inability to maintain work and social relationships, difficulty with stressful circumstances, isolation, panic attacks, memory loss, and disturbances of mood and motivation as a result of his service connected insomnia.  The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Given the foregoing, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected insomnia. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, an SOC on the issues of entitlement to an earlier effective date for the Veteran's thoracolumbar spine disability, cervical spine disability,  urinary incontinence, and radiculopathy of the bilateral upper and lower extremities, as well as entitlement to increased ratings for the Veteran's urinary incontinence and cervical spine disabilities, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  Thereafter, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral pes planus, bilateral bunions, and bilateral ankle disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.  In addition, the examiner must specifically state whether the Veteran's orthotic devices completely relieve his pes planus manifestations, and should also assess for weak foot caused by the Veteran's bilateral bunions.   

4.  Additionally, the RO should provide the Veteran a VA examination by an psychiatrist or psychologist with sufficient expertise to fully assess the severity of the Veteran's service-connected insomnia.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure the examiner provides all information required for rating purposes.  Specifically, the examiner should comment on whether the Veteran's reports of  chronic depression, unprovoked irritability, suspiciousness, suicidal ideation, homicidal ideation, an inability to maintain work and social relationships, difficulty with stressful circumstances, isolation, panic attacks, memory loss, and disturbances of mood and motivation are the result of his service connected insomnia.  

5.  Additionally, the Veteran must be afforded an appropriate VA examination for his claimed bilateral hearing loss and right ear intermittent complete deafness disability. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report. 

Relative to the Veteran's claimed hearing loss and right ear intermittent complete deafness disability, based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability the claimed disabilities are etiologically related to his reports of hearing loss in service.  

In this regard, the examiner must consider and fully discuss the Veteran's competent reports of in-service noise exposure, as well as his report of hearing loss in the course of his April 1998 active duty separation examination.

6.  The RO should also obtain a medical opinion from an orthopedist with sufficient experience and expertise to opine on the etiology of the Veteran's claimed bilateral knee and hip disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinions.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral knee and hip disorders:

a) originated during his period of active service or are otherwise etiologically related to his active service;

b) were caused by his service-connected thoracolumbar spine disability; 

c) were permanently worsened by his service-connected thoracolumbar spine disability; 

d) were caused by his service-connected foot and ankle disabilities; or

e) were permanently worsened by his service-connected foot and ankle disabilities. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  In addition, the examiner should also discuss the Veteran's numerous treatments for bilateral knee pain in service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  The RO should then undertake any additional development deemed necessary.

8.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


